ORDER
PER CURIAM.
Appellants Barry and Sheri Homan (“the Homans”) appeal from the Circuit Court of Boone County’s judgment affirm-*836mg the decision of the Boone County Board of Adjustment (“the Board”), which affirmed the finding of the Boone County Department of Planning and Building Inspection (“the Department”) that the Ho-man’s use of their property for staging and promoting social events for compensation violated the Boone County Zoning Ordinance. The Homans argue three points on appeal. In Point I, the Homans argue that the Board erred in concluding that the Homans’ use of their private park for weddings and other social gatherings was not a common usage of a park and forest preserve and that it violated existing zoning ordinances. In Point II, the Homans argue that the Board erred in concluding the Homans violated local zoning ordinances by renting their conforming park and forest preserve to the public to be used for weddings and other social gatherings, because weddings and social gatherings are common uses of parks. In Point III, the Homans argue the Board erred in concluding the Homans’ concession activity in conjunction with their renting of their park and forest preserve for weddings and other social gatherings was in violation of local zoning regulations, because section 64.341 RSMo 2000, gives counties the authority to grant concession rights to provide refreshments to the public on public parks, playgrounds, and other recreational sites.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).